UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2364


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER PARKER; CORRECTIONAL OFFICER T. ELLIOT;
CORRECTIONAL OFFICER D. SMITH; CORRECTIONAL OFFICER E. GASTON;
CORRECTIONAL OFFICER S. PIERSON; CORRECTIONAL OFFICER NOVACK;
CORRECTIONAL OFFICER CHELSEA BRUNSON, Estate/Deceased; SERGEANT
S. WHITEHEAD; REGISTERED NURSE P. JOHNSON; REGISTERED NURSE
GAINEY; REGISTERED NURSE JANE DOE; NURSE PRACTITIONER RALPH
ALBASEAU; DOCTOR N. KOLONGO; CAPTAIN T. D. HATCHETT; CAPTAIN E.
TAYLOR; SERGEANT L. NICHOLS; CORRECTIONAL OFFICER K. EDMMONDS,

                Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00134-RBS-DEM)


Submitted:   May 26, 2011                 Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John M. Dickson, Jr., Appellant Pro Se.        Samuel Lawrence
Dumville, NORRIS, ST. CLAIR & LOTKIN, Virginia Beach, Virginia,
Kenneth Abrams, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 John M. Dickson, Jr., seeks to appeal the district

court’s orders denying relief on his 42 U.S.C. § 1983 (2006)

complaint and his subsequent motions for extension of time to

file a notice of appeal and for reconsideration under Fed. R.

Civ. P. 60(b).           Parties are accorded thirty days after the entry

of    the   district         court’s       final       judgment      or     order       to   note    an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                       “[T]he

timely      filing      of    a    notice    of        appeal      in   a   civil       case    is    a

jurisdictional requirement.”                   Bowles v. Russell, 551 U.S. 205,

214 (2007).

                 The district court’s order denying relief on Dickson’s

§ 1983 complaint was entered on November 2, 2010.                                   Dickson filed

his    notice      of    appeal      on    December          6,    2010.      Because        Dickson

failed      to    file    a       timely    notice          of    appeal    or     to    obtain      an

extension or reopening of the appeal period, we dismiss this

portion of the appeal for lack of jurisdiction.

                 With    respect      to    the    district         court’s        order     denying

Dickson’s        motion      for    extension          of    time    to     file    a    notice      of

appeal and his motion for reconsideration, Dickson’s notices of

appeal were timely filed.                   We have reviewed the record and find

no reversible error.                 Accordingly, we affirm for the reasons

                                                   3
stated by the district court.           Dickson v. Parker, No. 2:10—cv-

00134-RBS-DEM (E.D. Va. filed Feb. 1, 2011 & entered Feb. 2,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.



                               AFFIRMED IN PART AND DISMISSED IN PART




                                    4